DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1, 3-5, 7-10, 12-18, and 20 are pending in the case. Claims 1, 10, and 16 are independent claims. Claims 2, 6, 11, and 19 have been canceled.

Priority
Acknowledgement is made of Applicant’s claim for domestic benefit with provisional applications 62/745,462 and 62/868,399 filed 10/15/2018 and 06/28/2019, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-10, 12-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “calculating a correlation between the quantified measure of user effort and the measure of change in the quantified measure of user effort in response to the modifying or configuring the one or more graphical user interface elements or user prompt to determine at least one efficacy metric for the computer-assisted therapy” at the end of page 4 and beginning of page 5 of the Claims. There is insufficient support for this limitation recited in the claim. Lines 9-11 on page 67 of Applicant’s Specification describe that “method 1500 may be further optionally configured to calculate a correlation between user engagement data and efficacy metrics 1508 to render one or more real-time or ad hoc outputs”. That is, while the Specification describes calculating a correlation “between user engagement data and efficacy metrics”, the claim recites calculating a correlation “between the quantified measure of user effort and the measure of change in the quantified measure of user effort… to determine at least one efficacy metric”. These calculations are clearly distinct and, as such, there is insufficient support for the amended limitation. Examiner will interpret the claim as presented by Applicant but Applicant is required to rectify this issue.
Dependent claims 3-5 and 7-9 are also rejected due to inheriting the deficiencies of claim 1.

Claim 10 recites “calculating…a correlation between the quantified measure of user effort and the measure of change in the quantified measure of user effort in response to the modifying or configuring the one or more graphical user interface elements or user prompt to determine at least one efficacy metric for the computer-assisted therapy” near the end of page 8 of the Claims. There is insufficient support for this limitation recited in the claim. Lines 9-11 on page 67 of Applicant’s Specification describe that “method 1500 may be further optionally configured to calculate a correlation between user engagement data and efficacy metrics 1508 to render one or more real-time or ad hoc outputs”. That is, while the Specification describes calculating a correlation “between user engagement data and efficacy metrics”, the claim recites calculating a correlation “between the quantified measure of user effort and the measure of change in the quantified measure of user effort… to determine at least one efficacy metric”. These calculations are clearly distinct and, as such, there is insufficient support for the amended limitation. Examiner will interpret the claim as presented by Applicant but Applicant is required to rectify this issue.
Dependent claims 12-15 are also rejected due to inheriting the deficiencies of claim 10.

Claim 16 recites “calculating a correlation between the quantified measure of user effort and the measure of change in the quantified measure of user effort to determine at least one efficacy metric for the computer-assisted therapy” at the end of page 11 to beginning of page 12 of the Claims. There is insufficient support for this limitation recited in the claim. Lines 9-11 on page 67 of Applicant’s Specification describe that “method 1500 may be further optionally configured to calculate a correlation between user engagement data and efficacy metrics 1508 to render one or more real-time or ad hoc outputs”. That is, while the Specification describes calculating a correlation “between user engagement data and efficacy metrics”, the claim recites calculating a correlation “between the quantified measure of user effort and the measure of change in the quantified measure of user effort… to determine at least one efficacy metric”. These calculations are clearly distinct and, as such, there is insufficient support for the amended limitation. Examiner will interpret the claim as presented by Applicant but Applicant is required to rectify this issue.
Dependent claims 17, 18, and 20 are also rejected due to inheriting the deficiencies of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-10, 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley et al. (US 2014/0370479 A1), in view of Orr et al. (US 2020/0178885 A1).

Regarding claim 1, Gazzaley teaches A system (processing system 100 of FIG. 1A and [0070]) for analyzing input data of a computer-assisted therapy ([0005]: input data analyzed in a computer-assisted therapy enhancing cognition in an individual), the system comprising:
a mobile electronic device comprising an input-output device configured to receive an input from a user and render a graphical output, the input-output device comprising a touch sensor or a motion sensor (FIG. 1A and [0070]: the processing system includes an input-output device comprising input device 106 and output device 108, which are coupled together via bus 110. Note that “input device 106 and output device 108 could be the same device”. Input is received from a user via input device 106. Output device 108 “produces or generates output data 120 and can comprise, for example, a display device or monitor in which case output data 120 is visual”, or a graphical output; [0016] and [0023]: the input device comprises a touch-screen 
an integral or remote processor communicatively engaged with the mobile electronic device (FIG. 1A and [0070-0072]: processor 102 is communicatively engaged with the processing system/mobile electronic device) and configured to provide a graphical user interface comprising an instance of the computer-assisted therapy to the mobile electronic device ([0070] and [0214]: output includes a graphical user interface; FIG. 1B and [0110-0114]: the instance of the computer-assisted therapy provides a graphical user interface for an instance of the computer-assisted therapy. For example, the therapy includes navigating a car on a winding path while colored shapes appear and disappear on the screen; FIG. 10 and [0099-0103]: task presented in an instance of the computer-assisted therapy), the computer-assisted therapy comprising one or more computerized stimuli or interactions comprising at least one primary task and at least one interference stimulus, wherein the at least one primary task is configured to prompt a response from the user via the input-output device and the at least one interference stimulus is configured to divert attention of the user from the at least one primary task (FIG. 1B and [0110-0114]: various tasks and stimuli may be provided as part of the therapy. In an example described in [0112], a primary task may be the user navigating a car on a winding path. The at least one interference stimulus is the intermittent appearance and disappearance of colored shapes on the screen above the path. For more examples, see [0125-0128]); and

presenting a first instance of the computer-assisted therapy comprising the at least one primary task via the graphical user interface, wherein the at least one primary task is presented with the at least one interference stimulus and without the at least one interference stimulus (FIG. 11 and [0105]: first instance of computer-assisted therapy includes presenting the task via the GUI, wherein the task is presented with at least one interference stimulus and without the at least one interference stimulus. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving a first plurality of user-generated data for a user of the computer-assisted therapy in response to the first instance of the computer-assisted therapy (FIG. 11 and [0105]: a first plurality of user-generated data for a user is received in response to the first instance of the computer-assisted therapy), wherein the first plurality of user-generated data comprises a training dataset for a 
wherein the first plurality of user-generated data comprises user responses received at the touch sensor or the motion sensor in response to presenting the one or more computerized stimuli or interactions at the graphical user interface (FIG. 11 and [0105]: first plurality of user-generated data comprises user responses received in response to presenting the one or more computerized stimuli or interactions at the GUI. These inputs, or responses, may be captured by the touch sensor or motion sensor, which are at the input/output device, as supported in [0016], [0023], [0166], [0212], and [0214]. Continuing the example as supported in FIG. 1B and [0112], this would include capturing user responses in response to presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
analyzing the first plurality of user-generated data according to the 
analyzing the one or more stimulus-response patterns according to the 
wherein the effort metric is associated with a computational model or rules engine configured to modify or configure one or more graphical user interface elements or user prompt in a subsequent instance of the computer-assisted therapy (FIG. 11, [0124-0130], and [0253]: the effort metric is associated with a rules engine configured to modify or configure GUI elements or user prompt in a next instance of therapy by changing the difficulty level);
presenting a second instance of the computer-assisted therapy comprising the at least one primary task via the graphical user interface ([0107] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105]: second instance of computer-assisted therapy includes presenting the task via the GUI. 
receiving a second plurality of user-generated data in response to the second instance of the computer-assisted therapy ([0108] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the second plurality of user-generated data is stored for analysis. Analysis of the second plurality of user-generated data occur in step 32. Note that the second plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36.);
analyzing the second plurality of user-generated data according to the 
wherein determining the quantified measure of user effort comprises analyzing one or more differences between the first plurality of user-generated data and the 
modifying or configuring one or more graphical user interface elements or user prompt within the second instance of the computer-assisted therapy according to the computational model or rules engine in response to the quantified measure of user effort being at or below a specified threshold or trigger value ([0109], [0124-0130], and [0253]: graphical user interface elements or user prompt are modified in response to the user effort being at or below a specified threshold. If user effort is at or below a specified threshold, the difficulty level may be lowered, modifying the graphical user interface elements accordingly);
receiving a third plurality of user-generated data in response to modifying or configuring the one or more graphical user interface elements or user prompt ([0108] and [0131-0133]: a third iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the third plurality of user-generated data is stored for analysis. Analysis of the third plurality of user-generated data occur in step 32. Note that the third plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36);
analyzing the third plurality of user-generated data according to the 
calculating a correlation between the quantified measure of user effort and the measure of change in the quantified measure of user effort in response to the modifying or configuring the one or more graphical user interface elements or user prompt to determine at least one efficacy metric for the computer-assisted therapy ([0150-0153]: a quantified measure of user effort is determined based on whether inputs are correct or not. For example, user effort may correspond to the number of correct inputs; [0153-0161], [0199-0204] and FIG. 12: analysis of the effort metric is performed to determine a measure of efficacy for the computer-assisted therapy. The at least one efficacy metric corresponds to, for example, therapeutic efficacy as mentioned in [0170]; [0160]: “Where the methods of the present disclosure include a post-training assessment step, a variety of data and analysis can be carried out. The data analyzed may include percent accuracy, hits, and/or misses in the latest completed trial or training session.”; 
rendering one or more real-time or ad hoc outputs comprising one or more graphical report or data visualization corresponding to the at least one efficacy metric ([0160-0161]: As stated in [0161], “Any or all of the analyses and data may be presented to an individual in a report listing the task, the specific type of interference and their corresponding cost to each task. The methods can also generate a report with a graph showing any previous session or series of session in comparison to the latest session.” This can help show if the therapy is effective for the user),
wherein the at least one efficacy metric comprises one or more user trends, measure of therapeutic efficacy, or user improvement in performing the primary task ([0169-0170]: As described in [0170], “Steps of an assessment as described above provide a measure to evaluate the effectiveness of training.”).

Gazzaley does not explicitly teach the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data.
Orr teaches the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data ([0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazzaley to incorporate the teachings of Orr and have the framework be a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data. Doing so would allow the system to more efficiently maintain a productive difficulty level for the individual user by dynamically adjusting according to the user-generated data, as an RNN would enable. This would help prevent instances when a non-productive difficulty level is set for a cognitive training session in which the 

Regarding claim 3, Gazzaley in view of Orr teaches the system of claim 1. Gazzaley further teaches the method further comprising analyzing the second plurality of user-generated data and the effort metric to calculate a performance cost associated with the quantified measure of user effort ([0096-0097], FIG. 11, [0107-0108], and [0124]: interference cost/performance cost is calculated based on analysis of the second plurality of user-generated data and the effort metric).

Regarding claim 4, Gazzaley in view of Orr teaches the system of claim 1. Gazzaley further teaches wherein modifying or configuring the one or more graphical user interface elements or user prompt comprises modifying or configuring the at least one interference stimulus ([0109], [0124-0130], and [0253]: modification includes modifying the at least one interference stimulus. For example, if modification involves increasing the difficulty, then the target stimulus/interference stimulus may appear more similar to non-target stimuli. Accordingly, modification that decreases the difficulty may make the target stimulus appear more distinct, such as detecting for a green circle versus a red square rather than detecting for a green circle versus a green pentagon).

Regarding claim 5, Gazzaley in view of Orr teaches the system of claim 3. Gazzaley further teaches wherein the at least one interference stimulus comprises two or more types of interference stimuli comprising a distractor stimulus and an interrupter 

Regarding claim 7, Gazzaley in view of Orr teaches the system of claim 5. Gazzaley further teaches wherein calculating the performance cost comprises calculating a cost for each type of interference stimulus in the two or more types of interference stimuli (FIGS. 4A-B and FIG. 6 and [0160-0161]: performance cost is calculated for each type of interference stimuli).

Regarding claim 8, Gazzaley in view of Orr teaches system of claim 1. Gazzaley in view of Orr further teaches wherein the non-linear computational framework comprises at least one classifier framework (Gazzaley, [0169-0171] and FIG. 11: a classifier framework allows classification, or diagnosis or prognosis of an assessed individual) (Orr, for the non-linear computational framework aspect, [0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).

	Regarding claim 9, Gazzaley in view of Orr teaches system of claim 1. Gazzaley further teaches wherein the one or more operations further comprise:
receiving one or more subsequent plurality of user-generated data in response to modifying or configuring the one or more graphical user interface elements or user 
analyzing the one or more subsequent plurality of user-generated data to determine a subsequent measure of change in the quantified measure of user effort ([0108] and [0131-0133]: one or more subsequent iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the one or more subsequent plurality of user-generated data is stored for analysis. Analysis of the one or more subsequent plurality of user-generated data occur in step 32. Note that the one or more subsequent plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36; [0150-0153] and [0161]: a quantified measure of user effort is determined based on whether inputs are correct or not. The quantified measure of user effort includes analyzing differences, like analyzing if the latest plurality of user generated-data indicates an increase or decrease in performance level from the previous plurality of user-generated data. The latest plurality of user generated-data is compared to that of the previous); and
further modifying or configuring the one or more graphical user interface elements or user prompt in response to the subsequent measure of change in the quantified measure of user effort ([0108] and [0131-0133]: one or more subsequent iteration occurs; [0109], [0124-0130], and [0253]: graphical user interface elements or 

Regarding claim 10, Gazzaley teaches a processor-implemented method for analyzing input data of a computer-assisted therapy ([0005]: input data analyzed in a computer-assisted therapy enhancing cognition in an individual), the method comprising:
presenting, with a processor operably engaged with a mobile electronic device, a first instance of a computer-assisted therapy at a graphical user interface (FIG. 11 and [0105]: first instance of computer-assisted therapy includes presenting the task via the GUI, wherein the task is presented with at least one interference stimulus and without the at least one interference stimulus. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving, with the processor, a first plurality of user-generated data (FIG. 11 and [0105]: a first plurality of user-generated data for a user is received in response to the first instance of the computer-assisted therapy) comprising a training dataset for a 
wherein the 
analyzing, with the processor, the first plurality of user-generated data according to the 
analyzing, with the processor, the one or more user response patterns according to the 
wherein the effort metric is associated with a computational model or rules engine configured to modify or configure one or more graphical user interface elements or user prompt in a subsequent instance of the computer-assisted therapy (FIG. 11, [0124-0130], and [0253]: the effort metric is associated with a rules engine configured to modify or configure GUI elements or user prompt in a next instance of therapy by changing the difficulty level);
presenting, with the processor operably engaged with the mobile electronic device, a second instance of the computer-assisted therapy at the graphical user interface ([0107] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105]: second instance of computer-assisted therapy includes presenting the task via the GUI. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving, with the processor, a second plurality of user data in response to the second instance of the computer-assisted therapy ([0108] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the second plurality of user-generated data is stored for analysis. Analysis of the second plurality of user-generated data occur in step 32. Note that the 
analyzing, with the processor, the second plurality of user data according to the 
wherein determining the quantified measure of user effort comprises analyzing one or more differences between the first plurality of user-generated data and the second plurality of user generated-data ([0150-0153] and [0161]: the quantified measure of user effort includes analyzing differences, like analyzing if the second plurality of user generated-data indicates an increase or decrease in performance level from the first plurality of user-generated data. The second plurality of user generated-data is compared to that of the first);
modifying or configuring, with the processor operably engaged with the mobile electronic device, at least one graphical user interface element or user prompt within the second instance of the computer-assisted therapy according to the computational model or rules engine in response to the quantified measure of user effort being at or below a 
calculating, with the processor, a correlation between the quantified measure of user effort and the measure of change in the quantified measure of user effort in response to the modifying or configuring the one or more graphical user interface elements or user prompt to determine at least one efficacy metric for the computer-assisted therapy ([0150-0153]: a quantified measure of user effort is determined based on whether inputs are correct or not. For example, user effort may correspond to the number of correct inputs; [0153-0161], [0199-0204] and FIG. 12: analysis of the effort metric is performed to determine a measure of efficacy for the computer-assisted therapy. The at least one efficacy metric corresponds to, for example, therapeutic efficacy as mentioned in [0170]; [0160]: “Where the methods of the present disclosure include a post-training assessment step, a variety of data and analysis can be carried out. The data analyzed may include percent accuracy, hits, and/or misses in the latest completed trial or training session.”; [0161]: “Any or all of the analyses and data may be presented to an individual in a report listing the task, the specific type of interference and their corresponding cost to each task. The methods can also generate a report with a graph showing any previous session or series of session in comparison to the latest session.”; FIG. 6, [0169-0170], and [0247]: see for example, the graph for Tracking. The illustration shows an example of pre-training, which for example may include the 
rendering one or more real-time or ad hoc outputs comprising one or more graphical report or data visualization corresponding to the at least one efficacy metric ([0160-0161]: As stated in [0161], “Any or all of the analyses and data may be presented to an individual in a report listing the task, the specific type of interference and their corresponding cost to each task. The methods can also generate a report with a graph showing any previous session or series of session in comparison to the latest session.” This can help show if the therapy is effective for the user),
wherein the at least one efficacy metric comprises one or more user trends, measure of therapeutic efficacy, or user improvement in performing the primary task ([0169-0170]: As described in [0170], “Steps of an assessment as described above provide a measure to evaluate the effectiveness of training.”).

Gazzaley does not explicitly teach the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data.
Orr teaches the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazzaley to incorporate the teachings of Orr and have the framework be a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data. Doing so would allow the system to more efficiently maintain a productive difficulty level for the individual user by dynamically adjusting according to the user-generated data, as an RNN would enable. This would help prevent instances when a non-productive difficulty level is set for a cognitive training session in which the session is too difficult for the user and thus not effectively contributing to the end-goal of improving the user’s cognitive skills.

Regarding claim 12, Gazzaley in view of Orr teaches the method of claim 10. Gazzaley further teaches the method further comprising computing, with the processor, a third plurality of user-generated data in response to modifying the at least one graphical user interface element or user prompt to determine a measure of change in 

Regarding claim 13, Gazzaley in view of Orr teaches the method of claim 12. Gazzaley further teaches the method further comprising modifying or delivering,
with the processor operably engaged with the mobile electronic device, at least one graphical user interface element or user prompt in response to the measure of change in the quantified measure of user effort ([0108] and [0131-0133]: one or more subsequent iteration occurs; [0109], [0124-0130], and [0253]: graphical user interface elements or user prompt are modified in response to the user effort being at or below a specified threshold. If user effort is at or below a specified threshold, the difficulty level may be lowered, modifying the graphical user interface elements accordingly. On the other hand, if a threshold is exceeded, then difficulty level may be increased, modifying the graphical user interface elements accordingly).

Regarding claim 14, Gazzaley in view of Orr teaches the method of claim 10. Gazzaley further teaches wherein the at least one graphical user interface element or user prompt comprises one or more of a text message, notification, alarm, or alerts to the mobile electronic device ([0148]: for example, the GUI element may be a 

Regarding claim 15, Gazzaley in view of Orr teaches the method of claim 10. Gazzaley further teaches wherein the at least one graphical user interface element or user prompt is associated with the one or more therapeutically active tasks (FIG. 1B and [0110-0114]: various tasks and stimuli may be provided as part of the therapy. In an example described in [0112], a primary task may be the user navigating a car on a winding path. The at least one interference stimulus is the intermittent appearance and disappearance of colored shapes on the screen above the path. For more examples, see [0125-0128]).

Regarding claim 16, Gazzaley teaches a non-transitory computer-readable medium encoded with instructions for commanding one or more processors ([0034-0036], [0213], and [0219]) to execute operations of a method for analyzing input data of a computer-assisted therapy ([0005]: input data analyzed in a computer-assisted therapy enhancing cognition in an individual), the method comprising:
presenting a first instance of the computer-assisted therapy at a graphical user interface comprising a primary task and at least one interference stimulus (FIG. 11 and [0105]: first instance of computer-assisted therapy includes presenting the task via the GUI, wherein the task is presented with at least one interference stimulus and without the at least one interference stimulus. Continuing the example as supported in FIG. 1B 
receiving a first plurality of user-generated data in response to the first instance of the computer-assisted therapy (FIG. 11 and [0105]: a first plurality of user-generated data for a user is received in response to the first instance of the computer-assisted therapy), wherein the first plurality of user-generated data comprises a training dataset for a 
wherein the 
wherein the first plurality of user-generated data comprises user responses received at a touch sensor or a motion sensor in response to presenting one or more computerized stimuli or interactions at the graphical user interface (FIG. 11 and [0105]: first plurality of user-generated data comprises user responses received in response to presenting the one or more computerized stimuli or interactions at the GUI. These inputs, or responses, may be captured by the touch sensor or motion sensor, which are at the input/output device, as supported in [0016], [0023], [0166], [0212], and [0214]. Continuing the example as supported in FIG. 1B and [0112], this would include capturing user responses in response to presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
analyzing the first plurality of user-generated data according to the 

wherein the effort metric is associated with a computational model or rules engine configured to modify or configure one or more graphical user interface element or user prompt in a subsequent instance of the computer-assisted therapy (FIG. 11, [0124-0130], and [0253]: the effort metric is associated with a rules engine configured to modify or configure GUI elements or user prompt in a next instance of therapy by changing the difficulty level);
presenting a second instance of the computer-assisted therapy at the graphical user interface ([0107] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105]: second instance of computer-assisted therapy includes presenting the task via the GUI. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);

analyzing the second plurality of user-generated data according to the 
wherein determining the quantified measure of user effort comprises analyzing one or more differences between the first plurality of user-generated data and the second plurality of user generated-data ([0150-0153] and [0161]: the quantified measure of user effort includes analyzing differences, like analyzing if the second plurality of user generated-data indicates an increase or decrease in performance level 
modifying or configuring one or more user graphical interface element or user prompt within the second instance of the computer-assisted therapy according to the computational model or rules engine in response to the quantified measure of user effort being at or below a specified threshold or trigger value ([0109], [0124-0130], and [0253]: graphical user interface elements or user prompt are modified in response to the user effort being at or below a specified threshold. If user effort is at or below a specified threshold, the difficulty level may be lowered, modifying the graphical user interface elements accordingly);
calculating a correlation between the quantified measure of user effort and the measure of change in the quantified measure of user effort in response to the modifying or configuring the one or more graphical user interface elements or user prompt to determine at least one efficacy metric for the computer-assisted therapy ([0150-0153]: a quantified measure of user effort is determined based on whether inputs are correct or not. For example, user effort may correspond to the number of correct inputs; [0153-0161], [0199-0204] and FIG. 12: analysis of the effort metric is performed to determine a measure of efficacy for the computer-assisted therapy. The at least one efficacy metric corresponds to, for example, therapeutic efficacy as mentioned in [0170]; [0160]: “Where the methods of the present disclosure include a post-training assessment step, a variety of data and analysis can be carried out. The data analyzed may include percent accuracy, hits, and/or misses in the latest completed trial or training session.”; [0161]: “Any or all of the analyses and data may be presented to an individual in a 
rendering one or more real-time or ad hoc outputs comprising one or more graphical report or data visualization corresponding to the at least one efficacy metric ([0160-0161]: As stated in [0161], “Any or all of the analyses and data may be presented to an individual in a report listing the task, the specific type of interference and their corresponding cost to each task. The methods can also generate a report with a graph showing any previous session or series of session in comparison to the latest session.” This can help show if the therapy is effective for the user),
wherein the at least one efficacy metric comprises one or more user trends, measure of therapeutic efficacy, or user improvement in performing the primary task ([0169-0170]: As described in [0170], “Steps of an assessment as described above provide a measure to evaluate the effectiveness of training.”).

Gazzaley does not explicitly teach the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to 
Orr teaches the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data ([0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazzaley to incorporate the teachings of Orr and have the framework be a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data. Doing so would allow the system to more efficiently maintain a productive difficulty level for the individual user by dynamically adjusting according to the user-generated data, as an RNN would enable. This would help prevent instances when a non-productive difficulty level is set for a cognitive training session in which the session is too difficult for the user and thus not effectively contributing to the end-goal of improving the user’s cognitive skills.

Regarding claim 17, Gazzaley in view of Orr teaches the non-transitory computer-readable medium of claim 16. Gazzaley further teaches wherein the operations of the method further comprise receiving a third plurality of user-generated data in response to modifying or configuring the one or more graphical user interface element or user prompt ([0108] and [0131-0133]: a third iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the third plurality of user-generated data is stored for analysis. Analysis of the third plurality of user-generated data occur in step 32. Note that the third plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36).

Regarding claim 18, Gazzaley in view of Orr teaches the non-transitory computer-readable medium of claim 17. Gazzaley in view of Orr further teaches wherein the operations of the method further comprise analyzing the third plurality of user-generated data according to the non-linear computational framework and the effort metric to determine a measure of change in the quantified measure of user effort in response to modifying or configuring the one or more graphical user interface element or user prompt (Gazzaley, [0108] and [0131-0133]: a third iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the third plurality of user-generated data is stored for analysis. Analysis of the third plurality of user-generated data occur in step 32. Note that the third plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in 

Regarding claim 20, Gazzaley in view of Orr teaches the non-transitory computer-readable medium of claim 16. Gazzaley further teaches wherein the at least one interference stimulus comprises a distractor stimulus or an interrupter stimulus ([0112] and [0121]: the at least one interference stimulus comprises a distractor stimulus or an interrupter stimulus).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

As for amended independent claim 1, Orr fails to provide any teaching for the newly amended limitations of claim 1 (first paragraph on page 14 of Remarks). Gazzaley and Orr are insufficient to support a prima facie case of obviousness with respect to claim 1 (second paragraph on page 2 of Remarks). As amended independent claims 10 and 16 recite substantially the same limitations of Applicant’s claim 1 with respect to the newly amended limitations, Gazzaley nor Orr, alone or combined, sufficiently teach every element of these claims.

Examiner respectfully disagrees.

Regarding point (a), although the amended limitations of claim 1 recite features which change the scope of the claim, the teachings of Gazzaley may be relied upon to disclose such amendments. Examiner directs Applicant to the updated mapping provided in this Office Action. In particular, Gazzaley describes, “Any or all of the analyses and data may be presented to an individual in a report listing the task, the specific type of interference and their corresponding cost to each task. The methods can also generate a report with a graph showing any previous session or series of session in comparison to the latest session… These and other analyses can be reported directly on a display screen, stored in a database, and communicated audibly and/or via electronic mail as well as other electronic means” (paragraph [0161]). Details about analyses are provided in the updated mapping and include at least [0160] and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art, which include:
US 20150164418 A1: displaying cognitive metric graphs 204a-d during a cognitive performance assessment game

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                       

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171